Doerr, J. (dissenting).
I respectfully dissent. I cannot accept the conclusion reached by the majority that Family Court Act § 1017 (2) (b) empowers Family Court to enjoin the Department of Social Services (DSS) from placing a child in a particular foster home. That statute provides that Family Court may order DSS to place a child in a particular foster home. An examination of the legislative history of the statute reveals that it was designed to facilitate the placement of children with their relatives, if any are available, and to allow Family Court to order that a child be retained in a foster home with which the child had become familiar. The statute contains no converse provision allowing Family Court to prevent DSS from placing a child in a particular foster home. The statutory scheme provides that, in all other cases where the child is placed into the custody of the Commissioner of Social Services, DSS must provide for the child’s placement according to law. The majority’s expansive reading of Family Court Act § 1017 (2) (b) goes well beyond the plain language of the statute, defies its legislative history, and improperly impinges upon the authority of DSS to carry out its statutory duty of providing appropriate placements for abused and neglected children. In this case, it also has the effect of preventing a young child, neglected and ill-used by her mother, from returning to the foster family that has provided her with the only love and nurturance she has known. (Appeal from Order of Monroe County Family Court, Sciolino, J. *940—Neglect.) Present — Pine, J. P., Balio, Fallon, Doerr and Davis, JJ.